UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6200



KEITH RUSSELL JUDD,

                                              Plaintiff - Appellant,

          versus


USA, United States of America, et al,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:00-cv-00034-WCB)


Submitted: April 20, 2006                     Decided: April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keith Russell Judd appeals the district court’s order

denying his motions for relief from judgment. We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.        Judd v. United States,

No. 3:00-cv-00034-WCB (N.D.W. Va. Jan. 4, 2006).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -